919 So. 2d 487 (2005)
David SAWYER, Appellant,
v.
FLORIDA DEVELOPMENT ASSOCIATES, LTD., Appellee.
No. 3D05-1462.
District Court of Appeal of Florida, Third District.
November 16, 2005.
Rehearing and Rehearing Denied February 8, 2006.
Leiby Stearns and Roberts, and Larry R. Leiby, and Ian T. Kravitz, Fort Lauderdale, for appellant.
Becker & Poliakoff, and Lee A. Weintraub, Fort Lauderdale, for appellee.
Before RAMIREZ, SUAREZ, and CORTIÑAS, JJ.
Rehearing and Rehearing En Banc Denied February 8, 2006.
PER CURIAM.
Affirmed. See Cuningham Hamilton Quiter, P.A. v. B.L. of Miami, Inc., 776 So. 2d 940, 942-943 (Fla. 3d DCA 2000)(holding that arbitration contract provisions that provide for the inclusion of necessary parties in arbitration bind non-signatories to arbitration when the claims are intertwined or "arise out of or relate to" the subject matter of the parties' contract).